J-S37032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: J.G., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: C.R., MOTHER               :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 1432 EDA 2022

                Appeal from the Order Entered May 3, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000662-2020

 IN THE INTEREST OF: J.W.G., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: C.R., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 1433 EDA 2022

               Appeal from the Decree Entered May 3, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000200-2022

 IN THE INTEREST OF: T.G., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: C.R., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 1434 EDA 2022

                Appeal from the Order Entered May 3, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000663-2020

 IN THE INTEREST OF: T.E.G., JR., A    :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
J-S37032-22


                                               :
                                               :
    APPEAL OF: C.R., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1435 EDA 2022

                  Appeal from the Decree Entered May 3, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000201-2022


BEFORE: BOWES, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY OLSON, J.:                              FILED DECEMBER 6, 2022

        In this consolidated appeal,1 Appellant, C.R., (“Mother”) appeals from

the May 3, 2022 Decrees terminating her parental rights to her dependent

children, T.G. (also known as T.E.G., Jr.), a male child born September 2005,

and J.G. (also known as J.W.G.), a male child born June 2019, (collectively,

“the children”),2 pursuant to Section 2511 of the Adoption Act, 23 Pa.C.S.A.

§§ 2101-2938.3       Mother also appeals from the May 3, 2022 permanency

review orders that changed the permanent placement goal for T.G. and J.G.

to a goal of adoption. We affirm.

        The trial court provided the following factual and procedural history:

____________________________________________


1In a September 8, 2022 per curiam order, this Court consolidated the four
appeals sua sponte.

2   For purpose of our review, we shall refer to the children as T.G. and J.G.

3 On May 3, 2022, in separate decrees, the trial court also terminated the
parental rights of T.E.G., Sr., the biological father of T.G. and J.G., (“Father”).
Father is not involved in this appeal.


                                           -2-
J-S37032-22


     Mother gave birth to T.G. [in] September [] 2005. . . . Mother
     gave birth to J.G. [in] June [] 2019. . . . [In] June [] 2019, the
     Philadelphia[, Pennsylvania] Department of Human Services
     [(“DHS”)] received a general protective services [(“GPS”)] report
     which alleged [the following:] Mother gave birth to J.G. at [a
     Philadelphia hospital in] June [] 2019[, and] that J.G. was born
     weighing 6 pounds and 11 ounces with an Appearance, Pulse,
     Grimace, Activity, and Respiration [(“APGAR”)] reading of 8[ out
     of ]8[.] J.G. initially tested negative for opiates but later became
     sick and began to show withdrawal symptoms[.] J.G. was
     [placed] in the [hospital’s] neonatal intensive care unit
     [(“NICU”).] J.G. has a sibling in the family's home, T.G., who has
     Downs Syndrome. The [GPS] report further alleged that Mother
     had no prenatal care and tested positive for marijuana and
     oxycodone[.] Mother stated that she was prepared to care for
     J.G. at home and had all the essential [] items for J.G[.] Mother's
     support system [was] J.G.’s maternal grandparents, but they
     resided in New Jersey[.] Mother stated that she was using
     marijuana to treat her seizure disorder[.] Mother and J.G. were
     not bonding well[,] and [] Mother had to be encouraged to visit
     J.G. []

     On June 20, 2019, J.G. was discharged from [the Philadelphia
     hospital] to the care of Mother and [] Father[.] On June 21, 2019,
     DHS visited the family's home. DHS determined that J.G. was
     safe at that time.

     On August 6, 2019, DHS [again] visited the family's home. Mother
     advised DHS that J.G. [had] issues with digesting his formula and
     she had been taking him to his physician. DHS advised Mother of
     the importance of attending [to] J.G.’s medical appointments.
     DHS recommended that Mother receive substance abuse
     treatment.

     On September 3, 2019, DHS received a GPS report which alleged
     that on August 13, 2019, Mother and Father were involved in a
     verbal altercation. [A]s a result of the altercation, Father asked
     Mother to leave the home, and [] when Mother attempted to leave
     the home, Father grabbed Mother and dragged her back into the
     home. []

     On September 9, 2019, DHS visited the family’s home and met
     with Mother[.    Mother] stated that she and Father had an
     altercation and he asked her to leave the home. She stated that
     she was [] outside the home on her bicycle, not in sight of the


                                    -3-
J-S37032-22


        children, when Father grabbed her off the bicycle to prevent her
        from leaving. Mother admitted that the children [] missed medical
        appointments. Mother stated that Father was not helping with the
        care of the children, or with household chores. DHS advised
        Mother that Community Umbrella Agency [(“CUA”)4] services
        would be implemented in the home to assist with the children’s
        care.

        On September 11, 2019, DHS received a supplemental report
        which alleged that there were domestic violence concerns with
        Mother and Father[. The report detailed that] a few weeks earlier,
        Father was running up and down the street while pushing J.G.[,]
        and that Mother [] moved out of the home.

        On September 25, 2019, In-Home Services [(“IHS”)] were
        implemented in the home through Asociacion [] Puertorriquenos
        en Marcha [(“APM”).5]

        On October 7, 2019, CUA visited the family’s home.       CUA
        recommended that Mother and Father attend a drug and alcohol
        treatment program. Father stated that he did not have time to
        attend treatment and then left the meeting. CUA stressed to

____________________________________________


4   We note that, generally, CUAs

           are community-based agencies that are responsible for the
           provision of direct case management services to families in
           their designated region.     The CUAs ensure that local
           solutions and resources are more accessible to children and
           families. They develop connections to formal and informal
           neighborhood networks that can strengthen and stabilize
           families. In addition, they are responsible for recruitment
           and retention of foster and adoptive parents in the
           neighborhoods where children live.

See https://bethanna.org/about/community-umbrella-agency/ (last visited,
Nov. 16, 2022).

5We note that APM is “a Latino-based health, human services, community and
economic development non-profit organization serving the Philadelphia area[
and] committed to helping all families, regardless of background, achieve their
greatest potential.” See https://apmphila.org/ (last visited Nov. 16, 2022).


                                           -4-
J-S37032-22


     Mother about the need for J.G. and T.G. to attend their medical
     appointments.

     [On] October 17, 2019, DHS visited the family’s home, and spoke
     with Father[, who] admitted that he [] grabbed Mother while she
     was on her bicycle because she was leaving with J.G.’s baby
     clothes. Father stated that Mother had been residing in the home
     [only on a periodic basis] and [] that he believed [] she needed
     mental health treatment. Father advised DHS that he learned on
     October 16, 2019, that Mother was at [a Philadelphia hospital]
     possibly for mental health treatment.

     On October 18, 2019, DHS visited Mother at [the Philadelphia
     hospital]. Mother advised DHS that she was having black-out
     episodes with [] no recollection of what had occurred. She also
     expressed that people at the hospital were trying to kill her. DHS
     learned that when Mother was admitted to [the hospital] she
     tested positive for fentanyl, oxycodone, and amphetamines, and
     that she [] attempted to smuggle drugs into the hospital.

     On October 18, 2019, an initial single case plan [(“SCP”)] was
     created. The objectives for Mother were to ensure that the
     children’s medical and dental needs were being met; to ensure
     that T.G. attended school daily and on time; and to participate in
     [a] drug rehabilitation program[, and once] enrolled [] adhere to
     all recommendations. []

     On October 24, 2019, CUA was scheduled to visit the family’s
     home but was advised by Father that he and the [children] were
     temporarily residing with his brother because Mother had a
     Protection from Abuse [(“PFA”)] Order [filed] against him. Father
     confirmed that he and Mother had still not enrolled in drug and
     alcohol and domestic violence treatment [programs].

     On October 31, 2019, CUA visited the family home and saw Father
     and [the children.] Father advised CUA that the PFA [order]
     against him was lifted[,] and a PFA [order] was granted for him
     against Mother. The [trial] court [] allowed Mother to be in the
     home that day to gather her belongings. Mother stated that she
     would find a shelter in which to reside if she could not find other
     accommodations. Father and Mother advised CUA that they had
     not enrolled in drug and alcohol and domestic violence treatment
     [programs].




                                    -5-
J-S37032-22


     On November 7, 2019, CUA visited the family home and saw
     Father and [the children.] Father advised CUA that he was
     unaware of Mother’s whereabouts.

     On November 14, 2019, CUA visited the family’s home and saw
     Father[ and the children.] Father advised CUA that Mother had
     not been residing at the home and that J.G. [] missed his medical
     appointment on November 8, 2019.

     On November 21, 2019, CUA visited the family’s home and saw
     Father[ and the children.] Father advised CUA that Mother
     continued to receive Women, Infants, and Children [(“WIC”)]
     benefits and food stamps but provided little food for the children.

     On November 21, 2019, Mother spoke to CUA [via the telephone
     and] advised CUA that she was in the process of getting into
     another treatment program.

     On December 26, 2019, CUA visited the family[’s] home and saw
     Father and [the children.] Father advised CUA that he had not
     made any medical appointments for the children. CUA expressed
     to Father the importance of ensuring that the children attended
     their medical appointments.

     On January 17, 2020, CUA visited the family[’s] home and saw
     Mother, Father[,] and [the children.] Mother advised CUA that
     she had been residing in the home for a few days, but her name
     had been removed from the lease, so she had to be out of the
     home in ten days. DHS learned that J.G. had been taken for his
     vaccinations by a family friend.

     On February 6, 2020, CUA learned that Mother was admitted to
     [a Philadelphia hospital] after suffering a miscarriage and
     hemorrhaging following an attack by Father. CUA was advised
     that Mother [and the children] would be residing with [a
     third-party] in New Jersey after Mother was discharged [from the
     hospital].

     On February 19, 2020, CUA learned that Mother [] contacted a
     family friend and asked that they retrieve [the children] from [the
     third-party’s] home [in New Jersey] because Mother felt that she
     was unable to care for [the children.]

     On February 20, 2020, CUA met with Father[ and the children.]
     Father denied hitting Mother and stated that she went to the



                                    -6-
J-S37032-22


     hospital in an ambulance as a "stunt” in order to kidnap [the
     children] and take them to New Jersey.

     On February 28, 2020, March 2, 2020, and March 4, 2020, CUA
     attempted to visit the family[’s] home[,] however, there was no
     answer.

     On March 9, 2020, CUA visited the family[’s] home. Father
     admitted that [the children] had not attended their medical and
     dental appointments, and that he had not obtained medical
     insurance and food stamps for them.

     On March 20, 2020, CUA visited the family[’s] home. Father
     advised CUA that he did not know the whereabouts of Mother, and
     that she had been living at the home for only a day or two at a
     time. Father advised CUA that Mother was still receiving WIC
     benefits and food stamps but was not providing food for the
     children. Father stated that he had lost his job[.] CUA referred
     him to a local food bank.

     On March 26, 2020, CUA spoke to [the children’s] paternal aunt[,
     via telephone, and the aunt] stated that she provided food earlier
     in the week to Father. [The aunt] stated that she was willing to
     be a resource for the children.

     On April 1, 2020, CUA received a telephone message from Mother
     in which she stated that she had been buying food and supplies
     for the children. CUA returned Mother’s [telephone] call and left
     a message advising her to give [the children’s] medical cards, the
     WIC card[,] and food stamps to Father.

     On April 3, 2020, CUA visited the family’s home[] and spoke to
     Father outside [] the home due to the COVID-19 pandemic. DHS
     observed that during their conversation an unidentified male
     walked past them and entered the home and that Father was
     pacing and having difficulty speaking. Father admitted that he
     had used marijuana.

     On April 8, 2020, [the children] began residing with [their paternal
     aunt and uncle.]

     On April 30, 2020, CUA learned from [the aunt] that Mother visited
     the children for the first time in two weeks. [The aunt] stated that
     after Mother left the home, she noticed a bag on the floor which
     she believed contained drugs.



                                    -7-
J-S37032-22


     Mother and Father were not compliant with substance abuse
     treatment or domestic violence treatment. Mother was not
     compliant with mental health treatment.

     On May 20, 2020, the SCP was revised. The objectives for Mother
     were to ensure that the children's medical and dental needs were
     being met and to sign release of information forms so that records
     can be obtained to ensure that T.G. attended school daily and on
     time[ and] to ensure that T.G.'s individualized education plan
     [(“lEP”)] was updated when appropriate[.           Mother was] to
     participate in [a] drug rehabilitation program[, and once enrolled,]
     adhere to all recommendations[. Mother was also] to enroll in a
     mental health treatment program and participate until [the
     program was] completed.

     On July 8, 2020, an adjudicatory hearing was continued, and
     adjudication was deferred by [the trial court. The] children
     [currently] reside[d] with their [aunt and uncle] under a safety
     plan. No action was taken.

     On September 28, 2020, the SCP was [again] revised. The
     objectives for Mother were predominantly the same as the
     previous SCP.

     On September 29, 2020, adjudicatory hearings were held for T.G.
     and J.G.[ The] children were adjudicated dependent. Legal
     custody transferred to DHS and placement continue[d] with [the
     aunt and uncle, with a] referral for Kinship Care. Mother and
     Father [were granted] supervised visits at [a DHS provided
     location] with 24-hour confirmation. CUA [was instructed] to
     assist [Mother and Father] with transportation for visits, if
     necessary.     Mother was referred to [a provider] for a
     dual-diagnosis assessment and three random drug and alcohol
     screens prior to the next hearing. [Mother and Father were]
     referred for domestic violence [counseling.] Mother and Father
     were referred to the Achieving Reunification Center [(“ARC”)] for
     employment and housing services[.] DHS was [instructed] to
     conduct a parent locator search [(“PLS”)] for Mother[.] CUA was
     to make outreach to Father and [] conduct an assessment of his
     home.

     On January 4, 2021, the SCP was revised. The objectives for
     Mother were predominantly the same as the previous SCP.

     On February 11, 2021, a permanency review hearing was held
     before [a] Juvenile Court hearing officer[. At the conclusion of the

                                    -8-
J-S37032-22


     hearing, it was determined that] legal custody [would] remain[]
     with DHS and placement [would] continue[] in Kinship Care.
     [Mother and Father were] to have weekly supervised visit[s] at [a
     DHS provided location] for 2 hours initially[. The] visits [were
     permitted to] occur either at [a DHS provided location] or in the
     community, weather permitting, and [] the visits [could] be
     expanded to occur in the foster home as agreed to and arranged
     by the children’s caregiver. The [trial] court further permitted that
     one visit monthly, should [the visitation] occur in the caregiver's
     home, [] be supervised by CUA[.] Mother and Father [were]
     referred to [a provider] for a[n immediate] drug and alcohol
     screen[ and a] dual[-]diagnosis assessment, plus three random
     drug and alcohol screens prior to the next court date[.] The [trial]
     court further ordered that Mother have a mental health
     assessment and comply with all recommendations[. The trial]
     court referred Mother to the Behavioral Health System [(“BHS”)]
     for consultation and[] evaluation[.] Mother and Father [were] to
     participate in domestic violence counseling[. Mother and Father
     were] referred to ARC[] and were to allow CUA to assess their
     home[.] CUA was to assess the [] home[ immediately.] CUA was
     to assist Mother with engagement in mental health treatment.

     On June 25, 2021, permanency review hearings were held before
     the Juvenile Court hearing officer[. At the conclusion of the
     hearings, it was determined that] legal custody [would] remain[]
     with DHS and placement [would] continue[] in Kinship Care[.]
     Mother[’s] and Father[’s] visits remain[ed] status quo. Sibling
     visits [were permitted so the children could visit with a] newborn
     sibling. CUA [was instructed] to assist with transportation to
     visits[.] Attendance for [the] visits [was to] be confirmed 24
     hours in advance. The [trial] court determined that [Mother and
     Father] achieved minimal compliance with [the] permanency plan
     established for the children.     The [trial] court learned that
     [Mother’s and Father’s] address had been updated to Vineland,
     New Jersey. [Mother and Father] were referred to [a provider for
     an immediate] drug and alcohol screen, [a] dual[-]diagnosis
     assessment[, and] monitoring, plus three random drug and
     alcohol screens prior to the next hearing[. Mother and Father
     were] to comply with all recommendations[. Mother and Father
     were] to engage in mental health treatment[,] to attend ARC for
     all appropriate programs[,] and to participate in [a] domestic
     violence [counseling] program[, as well as] provide CUA proof of
     completion. [The trial court] further ordered that referrals for
     drug and alcohol treatment and domestic violence counseling


                                     -9-
J-S37032-22


      [were] to be made in New Jersey[,] or as close to [Mother’s and
      Father’s] new residence[ as] possible. [Mother and Father] were
      to ensure that the children’s medical and dental needs were met,
      by signing all appropriate consent forms[.]

      On July 21, 2021, the SCP was revised. The objectives for Mother
      were predominantly the same as the previous SCP.

      On December 8, 2021, permanency review hearing[s] were held
      before the [trial court, which ordered that] legal custody remain[]
      with DHS[] and placement continue[] in Kinship Care [] with [the
      paternal aunt and uncle]. Mother achieved minimal compliance
      with the permanency plan established for the children. Mother
      [was permitted] to have weekly, supervised visits with the
      children at the provider agency and to confirm [her] visits 24
      hours in advance[.] CUA was to assist Mother with transportation
      to and from visits. [Mother and Father were] referred to [a
      provider] for [immediate] drug and alcohol screens[ and]
      dual[-]diagnosis assessments[, as well as] two additional random
      drug and alcohol screens to be submitted prior to the next court
      date[.]

Trial Court Opinion, 7/6/22, at 3-15 (record citations and extraneous

capitalization omitted).

      On March 25, 2022, DHS filed petitions for involuntary termination of

Mother’s parental rights to T.G. and J.G. pursuant to 23 Pa.C.S.A.

§§ 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b). That same day, DHS also filed

petitions seeking to change the permanent placement goal for both T.G. and

J.G. to a new goal of adoption. Daniel Kurland, Esquire was appointed as

guardian ad litem to represent the legal and best interests of both T.G. and

J.G. John Joseph Capaldi, Esquire was appointed to represent Father, and

Susan M. Rubinovitz, Esquire was appointed to represent Mother. DHS was

represented by Kira Meibos, Esquire, an attorney with the Philadelphia

Solicitor’s Office. On May 3, 2022, the trial court conducted a hearing on the

                                    - 10 -
J-S37032-22



termination petitions and the petitions for goal change, at which the

aforementioned counsel participated. Mother and Father were not present for

the hearing, despite having received subpoenas to appear. N.T., 5/3/22, at 2

and DHS Exhibit 1.

       On May 3, 2022, the trial court found that, with regard to Mother, DHS

met its burden of proof under Sections 2511(a)(1), (a)(2), (a)(5), (a)(8), and

(b) of the Adoption Act as to both T.G. and J.G., and subsequently terminated

Mother’s parental rights to the children.6 The same day, the trial court also

granted DHS’s request to change the permanent placement goal to one of

adoption with regard to both T.G. and J.G. This consolidated appeal followed.7

       Mother raises the following issues for our review:

       1.     Did the trial court err as a matter of law or abuse[] its
              discretion where it determined that the requirements of 23
              Pa.C.S.A. [§] 2511(a) [were met, permitting the trial court]
              to terminate [Mother’s] parental rights[?]

       2.     Did the trial court err as a matter of law or abuse[] its
              discretion where it determined the requirements of 23
              Pa.C.S.A. [§] 2511(b) were met[?]




____________________________________________


6With regard to Father, the trial court found that DHS met its burden of proof
under Sections 2511(a)(1), (a)(2), and (b), and subsequently terminated
Father’s parental rights to the children.

7On June 2, 2022, Mother filed concise statements of errors complained of on
appeal along with separate notices of appeal at the four trial court dockets
pursuant to Pa.R.A.P. 1925(a)(2)(i). The trial court subsequently filed its Rule
1925(a) opinion on July 6, 2022.


                                          - 11 -
J-S37032-22


      3.    Did the trial court err as a matter of law or abuse[] its
            discretion where it determined that the permanency goal for
            T.G. and J.G. should be changed to adoption[?]

Mother’s Brief at 3.

      We begin by addressing Mother’s first and second issues which challenge

the trial court’s termination of her parental rights pursuant to Section 2511 of

the Adoption Act.      In matters involving involuntary termination of parental

rights, our standard of review is well-settled.

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
      2012). “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill[-]will.” Id.
      The trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (original brackets omitted). “[T]he

trial court is free to believe all, part, or none of the evidence presented, and

is likewise free to make all credibility determinations and resolve conflicts in

the evidence.” In re Q.R.D., 214 A.3d 233, 239 (Pa. Super. 2019) (citation

omitted). “If competent evidence supports the trial court’s findings, we will

affirm even if the record could also support the opposite result.” In re B.J.Z.,

207 A.3d 914, 921 (Pa. Super. 2019) (citation omitted).


                                      - 12 -
J-S37032-22



      The termination of parental rights is guided by Section 2511 of the

Adoption Act, which requires a bifurcated analysis of the grounds for

termination followed by an assessment of the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the [trial]
      court must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the parent.
      The party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the [trial]
      court determines that the parent’s conduct warrants termination
      of his or her parental rights does the [trial] court engage in the
      second     part   of     the     analysis    pursuant    to    Section
      2511(b)[ - ]determination of the needs and welfare of the child
      under the standard of best interests of the child. One major
      aspect of the needs and welfare analysis concerns the nature and
      status of the emotional bond between parent and child, with close
      attention paid to the effect on the child of permanently severing
      any such bond.

B.J.Z., 207 A.3d at 921 (citation omitted).        We have defined clear and

convincing evidence as that which is “so clear, direct, weighty, and convincing

as to enable the trier[-]of[-]fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.” In re Z.P., 994 A.2d

1108, 1116 (Pa. Super. 2010) (citation omitted).        A child has a right to a

stable, safe, and healthy environment in which to grow, and the “child's life

simply cannot be put on hold in the hope that the parent will summon the

ability to handle the responsibilities of parenting.” In re I.J., 972 A.2d 5, 9

(Pa. Super. 2009).




                                     - 13 -
J-S37032-22



        Here, the trial court terminated Mother’s parental rights to T.G. and J.G.

pursuant to, inter alia, Section 2511(a)(1) and (a)(2).8        Section 2511(a)

provides, in pertinent part, as follows:

                § 2511. Grounds for involuntary termination




____________________________________________


8   At the termination hearing on May 3, 2022, the trial court stated,

        The evidence, which is clear, convincing, and uncontradicted
        supports a finding under [Section] 2511(a)(1) and [(a)](2)
        and [](b)[. T]he evidence under [Section 2511] (a)(1) and
        [(a)](2) [is] that [Mother and Father] are completely
        non-compliant, or minimally compliant to [] an extent that its
        meaningless, and that they, in effect, have abandoned these two
        children.

N.T., 5/3/22, at 38 (emphasis added). In its Rule 1925(a) opinion, however,
the trial court stated,

        The record clearly established that DHS provided clear and
        convincing evidence for terminating Mother’s parental rights and
        that termination meets the developmental, physical, and
        emotional needs and welfare of the [c]hildren and the statutory
        requirements pursuant to 23 Pa.C.S.A. § 2511 (a)(1), (2),
        (5), (8)[,] and [](b).

Trial Court Opinion, 7/6/22, at 21 (emphasis added). The decrees terminating
Mother’s parental rights to T.G. and J.G. also stated that her rights were
terminated pursuant to Section 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b).
Thus, there is a discrepancy between the trial court’s grounds for termination
of Mother’s parental rights as set forth at the termination hearing and the
reasoning set forth in the termination decrees and the trial court’s Rule
1925(a) opinion. Nonetheless, for the reasons more fully discussed infra, we
find the record supports termination of Mother’s parental rights under Section
2511(a)(1). As such, we need not resolve this discrepancy and our discussion
shall focus on Section 2511(a)(1) and (b) as grounds for termination.


                                          - 14 -
J-S37032-22


      (a)   General rule. - The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:

         (1) The parent by conduct continuing for a period of at least
         six months immediately preceding the filing of the petition
         either has evidenced a settled purpose of relinquishing
         parental claim to a child or has refused or failed to perform
         parental duties.

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for
         his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot or
         will not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(1) and (a)(2).

      “A court may terminate parental rights under Section 2511(a)(1) where

the parent demonstrates a settled purpose to relinquish parental claim to a

child or fails to perform parental duties for at least the six months prior to the

filing of the termination petition.”     Z.P., 994 A.2d at 1117 (emphasis in

original). Recently, our Supreme Court in In re Adoption of C.M., 225 A.3d

343 (Pa. 2021) reiterated the well-established principle that “a child has a

right to essential parental care” and that, although the Adoption Act does not

provide a strict definition of “parental duty” there are “certain irreducible

qualities of a parent’s attendant obligation.” C.M., 225 A.3d at 364. The C.M.

Court explained that a parent’s parental duty includes, inter alia, (1) a positive

duty of affirmative performance; (2) communication and association with the

child; (3) exerted effort to take and maintain a place of importance in the

child’s life; and (4) exercising reasonable firmness in resisting obstacles placed



                                       - 15 -
J-S37032-22



in the path of the parent-child relationship. Id.; see also In re Adoption of

L.A.K., 265 A.3d 580, 592 (Pa. 2021). Obstacles preventing a parent-child

relationship include, inter alia, “substance abuse, mental health issues,

homelessness, joblessness, criminal charges, or a confluence of some or all of

these issues[.]” L.A.K., 265 A.3d at 593.

      [E]ven where the evidence clearly establishes a parent [] failed to
      perform affirmative parental duties for a period in excess of six
      months, the [trial] court must examine the individual
      circumstances and any explanation offered by the parent to
      determine if that evidence, in light of the totality of circumstances,
      clearly warrants permitting the involuntary termination of parental
      rights.

C.M., 255 A.3d at 364 (citation, quotation marks, and original brackets

omitted); see also L.A.K., 265 A.3d at 593. In considering the totality of the

circumstances,

      if competent evidence establishes the statutory criteria under
      [Section] 2511(a)(1), [a trial court is required to consider] three
      lines of inquiry: (1) the parent's explanation for his or her
      absence; (2) the post-abandonment contact between parent and
      child, including a parent's efforts to re-establish contact; and (3)
      consideration of the effect of termination of parental rights on the
      child pursuant to [Section] 2511(b).

C.M., 255 A.3d at 365; see also L.A.K., 265 A.3d at 593.

      [A] finding of abandonment, which has been characterized as one
      of the most severe steps the [trial] court can take, will not be
      predicated upon parental conduct which is reasonably explained
      or which resulted from circumstances beyond the parent's control.
      It may only result when a parent has failed to utilize all available
      resources to preserve the parental relationship.




                                     - 16 -
J-S37032-22



L.A.K., 265 A.3d at 592 (citations, quotation marks, and original brackets

omitted); see also C.M., 255 A.3d at 365.        “[T]he focus under [Section]

2511(a)(1) is not the degree of success a parent may have had in reaching

the child, but examines whether, under the circumstances, the parent []

utilized all available resources to preserve the parent-child relationship.”

C.M., 255 A.3d at 365.

      Once the trial court determines that involuntary termination of parental

rights is warranted under Section 2511(a), the trial court is required to engage

in an analysis pursuant to Section 2511(b) to determine whether termination

is in the best interests of the child. Section 2511(b) states,

              § 2511. Grounds for involuntary termination

                                      ...

      (b)   Other considerations. - The court in terminating the
            rights of a parent shall give primary consideration to the
            developmental, physical and emotional needs and welfare
            of the child. The rights of a parent shall not be terminated
            solely on the basis of environmental factors such as
            inadequate housing, furnishings, income, clothing and
            medical care if found to be beyond the control of the parent.
            With respect to any petition filed pursuant to subsection
            (a)(1), (6) or (8), the court shall not consider any efforts by
            the parent to remedy the conditions described therein which
            are first initiated subsequent to the giving of notice of the
            filing of the petition.

23 Pa.C.S.A. § 2511(b). The analysis under Section 2511(b)

      focuses on whether termination of parental rights would best
      serve the developmental, physical, and emotional needs and
      welfare of the child. As this Court has explained, [Section]
      2511(b) does not explicitly require a bonding analysis and the
      term “bond” is not defined in the Adoption Act. Case law,

                                     - 17 -
J-S37032-22


      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent's emotional bond with his or her child
      is a major aspect of the [Section] 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

         In addition to a bond examination, the trial court can equally
         emphasize the safety needs of the child, and should also
         consider the intangibles, such as the love, comfort, security,
         and stability the child might have with the foster parent.
         Additionally, this Court stated that the trial court should
         consider the importance of continuity of relationships and
         whether any existing parent-child bond can be severed
         without detrimental effects on the child.

In re Adoption of J.N.M., 177 A.3d 937, 943-944 (Pa. Super. 2018) (citation

and original brackets omitted), appeal denied, 183 A.3d 979 (Pa. 2018). A

trial court may rely on a caseworker or social worker to determine the status

of and nature of a parent-child bond. J.N.M., 177 A.3d at 944 (holding, a trial

court “is not required by statute or precedent to order a formal bonding

evaluation be performed by an expert” (citation omitted)); see also In re

C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (holding, a trial court must

“discern the nature and status of the parent-child bond, with utmost attention

to the effect on the child of permanently severing that bond” (citation

omitted)).

      Here, as noted supra, the trial court terminated Mother’s parental rights

to T.G. and J.G. pursuant to, inter alia, Section 2511(a)(1), (a)(2), and (b),

stating “the evidence under [Section 2511] (a)(1) and [(a)](2) [is] that

[Mother and Father] are completely non-compliant, or minimally compliant to

[] an extent that its meaningless, and that they, in effect, have abandoned

                                     - 18 -
J-S37032-22



these two children.” N.T., 5/3/22, at 38. In support of its conclusion, the trial

court summarized the evidence as follows:

      [The trial] court heard clear, convincing, and persuasive evidence
      from [a case manager, who] testified she was assigned to the case
      on August 24, 2021. She stated the children became known to
      DHS pursuant to a GPS report dated [June 2019,] alleging that
      Mother gave birth to J.G.[] and Mother tested positive for
      marijuana and oxycodone. J.G. also tested positive.

      [The case manager] testified Mother stated to DHS that she was
      prepared to care for J.G. DHS learned another child, T.G., was
      also in Mother and Father’s care. The infant, J.G., was discharged
      from the [NICU in June 2019,] and was placed with [Mother and
      Father]. CUA services were implemented in the home on June 21,
      2019, and the children were determined to be safe.

      DHS subsequently became aware of domestic violence between
      Mother and Father. [Mother and Father] were not attending any
      drug and alcohol treatment [programs,] and there were concerns
      regarding the children missing several medical appointments.
      [The case manager] testified [that] SCP objectives were
      established for [Mother and Father that addressed] those
      [concerns.]     The children were adjudicated dependent on
      September 29, 2020[,] and were placed in Kinship Care with
      [their] paternal aunt and uncle, where they remain today.

      [The case manager] testified Mother's SCP objectives were to
      ensure the children's medical[ and ]dental needs were met and to
      sign consent[ forms,] to complete [a] dual[-]diagnosis
      [assessment], follow recommendations[,] and do random drug
      screens. Mother [was] to engage in mental health [treatment],
      attend ARC for parenting, employment, and housing education,
      participate in [a] domestic violence program[,] and to attend
      supervised visitation.

      [The case manager] testified she referred Mother to ARC for
      services, but Mother did not attend. Regarding mental health,
      Mother has not provided any proof of enrollment. Regarding
      domestic violence counseling, Mother has not provided any proof
      of enrollment. Mother indicated to [the case manager] that she
      was going to join a program in New Jersey close to where she
      lived that covered mental health [treatment], drug and alcohol
      [treatment,] and domestic violence [counseling]. Mother has not

                                     - 19 -
J-S37032-22


     provided any proof of enrollment, nor did she provide any contact
     information for the program in New Jersey.

     [The case manager] further testified Mother and Father have
     another infant child, who is six or seven months old, and the
     family is active with Children and Youth Services in New Jersey[,
     regarding this infant child]. [The case manager] spoke with
     [Mother’s] New Jersey case [worker,] who informed her that
     Mother attends domestic violence [counseling] at [a treatment
     center in New Jersey.]

     [The case manager] testified she attempted to verify this
     information by calling Mother, but [Mother] never answered the
     telephone call.

     Regarding the random drug screens ordered by [the trial] court,
     [the case manager] testified Mother was referred [to a screening
     center] but did not comply. Regarding visitation, [the case
     manager] noted that Mother was offered eight visitations since the
     last court date, [and] Mother attended two of the eight visits.
     When questioned [by the case manager], Mother stated she had
     transportation issues[. The case manager] told Mother to inform
     her in advance[,] and transportation would be arranged. Mother
     did not comply with informing her.

     [The case manager] testified Mother stated [] that she gave the
     previous case worker documents, and she gave [the case
     manager] the same documents, which was proof that she
     completed [a] drug and alcohol program in July [] 2020. She
     noted Mother was aware of the SCP objectives because [the case
     manager] reviewed them with her, and Mother was told she
     needed to comply with the objectives for reunification. [The case
     manager] continues to have concerns about the children being
     with Mother because Mother continues to use drugs. [The case
     manager] spoke with the case [worker] in New Jersey and learned
     that all the drug screens they recorded have been positive for
     drugs.    Further, [the case manager] noted Mother has not
     addressed her mental health objective and has not been
     consistent with visitation.

     [The case manager] testified she [] observed Mother with the
     children and opined that Mother and T.G. do not have a
     parent-child bond. T.G. has Downs Syndrome and Mother's
     interaction with [T.G.] is inappropriate and upsets him. Mother
     told T.G.[, at first,] that [his paternal aunt] was his aunt, then
     when [the case manager and Mother] reviewed the SCP objectives

                                   - 20 -
J-S37032-22


     Mother freaked out and told T.G. that [his paternal aunt] was not
     his aunt and that she [was] not family. T.G. has [developmental]
     delays and[,] based on Mother's interactions with him, [the case
     manager] opined Mother does not care that [T.G.] is present when
     she acts out, and she lost it in front of him. Regarding J.G., [the
     case manager] opined Mother does not have a parent-child bond
     with him. She noted that when J.G. comes to visitation[,] he
     spends time near the door always asking when [his paternal aunt]
     will return to pick [T.G. and him] up and looks forward to the end
     of the visits.

     [The case worker] testified the children have lived in the current
     Kinship foster home for two years[,] and the Kinship foster
     parents are interested in adoption. She testified the children look
     to their paternal aunt and uncle for love, protection, and support.
     She opined the children would not suffer irreparable harm if
     Mother's paternal rights were terminated because [the children]
     are not bonded to Mother [but, rather,] are bonded with their aunt
     and uncle. She further opined it would be in the children’s best
     interests to be freed for adoption.

Id. at 18-21 (record citations and extraneous capitalization omitted).

     A review of the record demonstrates that in April 2020, vis-à-vis a family

agreement, the children began living apart from Mother and Father and living,

instead, with their paternal aunt and uncle.   N.T., 5/3/22, at 13-14.     The

children began residing with their aunt and uncle because Mother and Father

“could not control their substance abuse or domestic violence” and they were

not attending to the children’s medical needs.     Id. at 14.   At that time,

Mother’s reunification goals, pursuant to her SCP, were, inter alia, (1) to

ensure that the children’s medical and dental needs were being met and all

necessary consent forms were provided; (2) to complete a dual-diagnosis

assessment, follow any recommendations based on that assessment, and

submit to three random drug and alcohol screenings; (3) participate in, and


                                    - 21 -
J-S37032-22



complete, a mental health treatment program; (4) attend ARC for parenting

skills training and employment and housing services; (5) participate in

domestic violence counseling; and (6) attend supervised visitation with the

children. Id. at 16-17.

       On September 29, 2020, the children were adjudicated “dependent

children,” and legal custody was granted to DHS with the aunt and uncle

continuing to maintain physical custody pursuant to a Kinship foster care

arrangement. See DHS Exhibit 2, at 33-34. Over the course of the next year

and six months (September 2020 to March 2022), the trial court conducted

several permanency review and status review hearings.9            The outcome of

these hearings was, inter alia, (1) a continuation of placement of the children

with the aunt and uncle; (2) the maintaining of a placement plan of

reunification of the children with Mother; and (3) a reiteration of Mother’s SCP

goals for reunification.       Id. at 34-41.       It was noted at the June 2021

permanency hearing that Mother and Father relocated to Vineland, New

Jersey.    Id. at 38.     It was also documented at the June 2021, and the

December 2021, permanency hearings that there was “minimal compliance”

by Mother in meeting her reunification goals. Id. at 37, 40.

____________________________________________


9 Permanency review hearings were held on February 11, 2021, June 25,
2021, and December 8, 2021.           Status review hearings were held on
September 23, 2021, and March 10, 2022, although this last hearing was
continued to provide Mother and Father an opportunity “to deliver documents
relating to services they have participated in” to DHS. See DHS Exhibit 2, at
34-41.


                                          - 22 -
J-S37032-22



      At the termination hearing, the case manager testified that, in the six

months preceding the filing of the petitions for termination of Mother’s

parental rights (September 2021 to March 2022), Mother did not attend ARC

for parenting skills education and housing and job assistance. N.T., 5/3/22,

at 17. The case manager also stated that Mother did not provide proof that

she was enrolled in, or had completed, a mental health treatment program or

domestic violence counseling, as required under her reunification plan. Id.

Mother also did not attend her three random drug screenings as required. Id.

at 19. The case manager stated that when she questioned Mother about her

compliance with these reunification goals, Mother stated she would attend an

all-encompassing program, covering drug and alcohol, mental health, and

domestic violence services, with a provider in New Jersey, where Mother

currently resided. Id. at 18. The case manager stated that Mother never

provided proof of completion of an all-encompassing program or contact

information for the provider. Id. The case manager also described Mother as

being inconsistent with her involvement in the children’s lives, noting that

since the March 10, 2022 status review hearing, Mother only attended two out

of the eight arranged visitation sessions. Id. at 19-20. Mother informed the

case manager that transportation was an issue with her attending the

visitation sessions.   Id. at 20.    The case manager told Mother that

transportation could be arranged with advance notice, but Mother never

contacted the case manager about arranging transportation to the missed

visitation sessions. Id.

                                    - 23 -
J-S37032-22



       The case manager testified that Mother’s New Jersey children and youth

services case worker informed the case manager that Mother participated in

domestic violence counseling services in New Jersey and was involved with a

treatment services provider also in New Jersey.10        Id. at 19.    The case

manager attempted to contact Mother about obtaining proof of Mother’s

participation in these New Jersey-based programs, but Mother never returned

the case manager’s inquiries. Id. The New Jersey case worker also informed

the case manager that Mother tested positive on each test administered for

drug use. Id. at 22.

       Upon review, we concur with the trial court, and the record supports,

that Mother abandoned and failed to perform her parental duties with regard

to T.G. and J.G.       DHS has proven by clear and convincing evidence the

statutory criteria under Section 2511(a)(1) for termination of Mother’s

parental rights to the children. Moreover, despite receiving a subpoena to

appear at the termination hearing, Mother did not attend the termination

hearing to provide an explanation of her absence from the children’s lives.

See N.T., 5/3/22, at 2, 5-7, and DHS Exhibit 1. We further concur with the

trial court, and the record supports, that since abandoning her parental duties

in April 2020, and in particular within the six months prior to the filing of the


____________________________________________


10As noted supra, Mother and Father were “active” with New Jersey children
and youth services related to their infant child, who is not the subject of the
case sub judice. N.T., 5/3/22, at 18.


                                          - 24 -
J-S37032-22



petitions for termination of parental rights, Mother has put forth no effort or

only minimal effort to maintain parent-child relationships with T.G. or J.G.

      Finally, in considering the effects termination of Mother’s parental rights

would have on the children, as well as the best interests of the children,

pursuant to Section 2511(b), the trial court noted that termination of Mother’s

parental rights would not have an irreparable effect on the children and that

it was in the best interests of the children that Mother’s parental rights were

terminated. Trial Court Opinion, 7/6/21, at 21. Upon review, we concur with

the trial court, and the record supports, that termination of Mother’s parental

rights is in the best interest of the children pursuant to Section 2511(b). The

case manager testified that she had opportunities in which to observe Mother

interacting with the children, and, in her opinion, neither child had a

parent-child bond with Mother. Specifically, the case manager, in describing

Mother’s relationship with T.G. as unhealthy, recalled an incident where

Mother’s conduct was inappropriate. N.T., 5/3/22, at 26. On this occasion,

Mother falsely told T.G. that his paternal aunt was not his relative and due, in

part, to T.G.’s Down Syndrome condition, he became upset and angry. Id.

The case manager stated that Mother showed little care or concern as to the

effect her false statement had on T.G.        Id.   With regard to J.G., the case

manager stated that her assessment of the lack of a parent-child bond was

based upon her observation that, during visitation with Mother, J.G. would

remain “at the door” asking if his aunt were there yet. Id. at 27. The case

manager testified that the children looked to their aunt and uncle, rather than

                                     - 25 -
J-S37032-22



Mother and Father, for love, protection, and support. Id. at 28-29. The case

manager’s assessment of the children and the lack of a parent-child bond with

Mother was uncontested as Mother failed to appear at the termination hearing,

further demonstrating the lack of a loving and supportive relationship with the

children.

      For these reasons, we concur with the trial court, and the record

supports, that DHS has proven by clear and convincing evidence that grounds

for termination of Mother’s parental rights exists under Section 2511(a)(1)

and (b). Consequently, we discern no error of law or abuse of discretion in

the decrees terminating Mother’s parental rights to T.G. or J.G.

      In her third issue, Mother challenges the trial court’s order changing the

children’s permanent placement goal from reunification to adoption. Mother’s

Brief at 24-28. Mother argues,

      A change in the permanency goal for the [c]hildren is at best
      premature. T.G. was sixteen years old at the time of the May 3,
      2022 hearing, and fourteen years old when removed from Mother.
      He had a relationship with Mother, who was working on her
      objectives in New Jersey. Likewise, Mother was developing a
      relationship with J.G. through visitation. . . . [J.G.] was two years
      old at the time of the May 3, 2022 hearing. [He] spent several of
      his first months of life with Mother before moving to his [aunt and
      uncle’s] home in kinship foster care.

Mother’s Brief at 24-26, 27.

      In cases involving a [trial] court's order changing the placement
      goal from [reunification] to adoption, our standard of review is
      abuse of discretion. To hold the trial court abused its discretion,
      we must determine its judgment was manifestly unreasonable,
      that the [trial] court disregarded the law, or that its action was a
      result of partiality, prejudice, bias[,] or ill[-]will. While this Court

                                      - 26 -
J-S37032-22


      is bound by the facts determined in the trial court, we are not tied
      to the [trial] court's inferences, deductions[,] and conclusions[.
      We] have a responsibility to ensure that the record represents a
      comprehensive inquiry and that the [trial court] applied the
      appropriate legal principles to that record. Therefore, our scope
      of review is broad.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008) (citations and quotation

marks omitted), appeal denied, 959 A.2d 320 (Pa. 2008). “[T]he focus of

dependency proceedings is upon the best interest of the children and [] those

considerations supersede all other concerns, including the conduct and the

rights of the parent.” In Interest of L.T., 158 A.3d 1266, 1276 (Pa. Super.

2017) (original quotation marks omitted) (stating, “[i]n a change of goal

proceeding, the best interests of the child, and not the interests of the parent,

must guide the trial court, and the parent's rights are secondary”); see also

In re N.C., 909 A.2d 818, 823 (Pa. Super. 2006) (stating, “[s]afety,

permanency, and well-being of the child must take precedence over all other

considerations, including the rights of the parents” (emphasis in original)).

“When the child welfare agency has made reasonable efforts to return a foster

child to his or her biological parent, but those efforts have failed, then the

agency must redirect its efforts towards placing the child in an adoptive

home.”   N.C., 909 A.2d at 823.      Courts of this Commonwealth have long

recognized that “a child’s life simply cannot be put on hold in the hope that

[a] parent will summon the ability to handle the responsibilities of parenting.”

L.T., 158 A.3d 1276, citing N.C., 909 A.2d at 824.




                                     - 27 -
J-S37032-22



      Section 6351 of the Adoption Act, governing disposition of dependent

children, directs trial courts to systematically conduct permanency hearings

“for the purpose of determining or reviewing the permanency plan of the child,

the date by which the goal of permanency for the child might be achieved[,]

and whether placement continues to be best suited to the safety, protection[,]

and physical, mental[,] and moral welfare of the child.”         42 Pa.C.S.A.

§ 6351(e)(1). Section 6351(f) requires the trial court, at each permanency

hearing, to determine all of the following:

      (1) The continuing necessity for and appropriateness of the
      placement.

      (2) The appropriateness, feasibility and extent of compliance with
      the permanency plan developed for the child.

      (3) The extent of progress made toward alleviating             the
      circumstances which necessitated the original placement.

      (4) The appropriateness and feasibility of the current placement
      goal for the child.

      (5) The likely date by which the placement goal for the child might
      be achieved.

      (5.1) Whether reasonable efforts were made to finalize the
      permanency plan in effect.

      (6) Whether the child is safe.

      (7) If the child has been placed outside the Commonwealth,
      whether the placement continues to be best suited to the safety,
      protection and physical, mental and moral welfare of the child.

      (8) The services needed to assist a child who is 14 years of age or
      older to make the transition to successful adulthood.

      (8.1) Whether the child continues to meet the definition of “child”
      and has requested that the court continue jurisdiction pursuant to
      section 6302 if the child is between 18 and 21 years of age.


                                       - 28 -
J-S37032-22


     (8.2) That a transition plan has been presented in accordance with
     section 475 of the Social Security Act (49 Stat. 620, 42 U.S.C.[A.]
     § 675(5)(H)).

     (9) If the child has been in placement for at least 15 of the last 22
     months or the court has determined that aggravated
     circumstances exist and that reasonable efforts to prevent or
     eliminate the need to remove the child from the child's parent,
     guardian or custodian or to preserve and reunify the family need
     not be made or continue to be made, whether the county agency
     has filed or sought to join a petition to terminate parental rights
     and to identify, recruit, process and approve a qualified family to
     adopt the child unless:

        (i) the child is being cared for by a relative best suited to
        the physical, mental and moral welfare of the child;

        (ii) the county agency has documented a compelling reason
        for determining that filing a petition to terminate parental
        rights would not serve the needs and welfare of the child;
        or

        (iii) the child's family has not been provided with necessary
        services to achieve the safe return to the child's parent,
        guardian or custodian within the time frames set forth in the
        permanency plan.

     (10) If a sibling of a child has been removed from his home and
     is in a different placement setting than the child, whether
     reasonable efforts have been made to place the child and the
     sibling of the child together or whether such joint placement is
     contrary to the safety or well-being of the child or sibling.

     (11) If the child has a sibling, whether visitation of the child with
     that sibling is occurring no less than twice a month, unless a
     finding is made that visitation is contrary to the safety or well-
     being of the child or sibling.

     (12) If the child has been placed with a caregiver, whether the
     child is being provided with regular, ongoing opportunities to
     participate in age-appropriate or developmentally appropriate
     activities. In order to make the determination under this
     paragraph, the county agency shall document the steps it has
     taken to ensure that:




                                    - 29 -
J-S37032-22


          (i) the caregiver is following the reasonable and prudent
          parent standard; and

          (ii) the child has regular, ongoing opportunities to engage in
          age-appropriate or developmentally appropriate activities.
          The county agency shall consult with the child regarding
          opportunities to engage in such activities.

42 Pa.C.S.A. § 6351(f).11

       Although Mother does not cite to the specific sections of Section 6351(f)

that are subject to her challenge, a review of Mother’s argument – that the

change in the permanency plan to adoption was premature because Mother

was working on achieving her reunification goals – demonstrates a challenge

to the trial court’s findings under Section 6351(f)(2), (f)(5), and (f)(5.1). In

granting DHS’s request to change the permanency goal to adoption, the trial

court explained,

       [The trial] court heard credible, persuasive testimony that Mother
       is not ready, willing, and able to care for [the children]. Paternal
____________________________________________


11 We note that, effective January 2, 2023, criteria 8 and 8.2 will state as
follows:

       (8) The services needed to assist a child who is 14 years of age or
       older to make the transition to successful adulthood, and
       whether the services are being provided as required under
       67 Pa.C.S.[A.] § 7505 (relating to transition plan and
       services).

       (8.2) If the child is 18 years of age or older, whether a
       suitable transition plan has been presented in accordance with
       section 475 of the Social Security Act (49 Stat. 620, 42 U.S.C.[A.]
       § 675(5)(H)) and 67 Pa.C.S.[A.] § 7505.

2022 Pa. Legis. Serv. Act. 2022-118 (H.B. 1866) (enacted Nov. 3, 2022,
effective Jan. 2, 2023).


                                          - 30 -
J-S37032-22


      aunt and uncle are the pre-adoptive resource for the children and
      are able to provide safety and permanency for them. It is in [the
      children’s] best interests to be adopted by [their aunt and uncle.]

      [The trial] court finds the record sustains the factual findings and
      legal conclusions that reunification is not feasible and that enough
      competent[,] clear[,] and convincing evidence exists to change
      the permanency goals for the children from reunification to
      adoption.

Trial Court Opinion, 7/6/22, at 22-23 (extraneous capitalization omitted).

      Based upon a review of the record, we concur with the trial court, and

the record supports, that Mother has not complied with her reunification goals

and, as such, it is in the best interest of the children that the permanency goal

be changed to adoption. As discussed supra, despite requests by the case

manager, Mother, who did not attend the permanency hearing on May 3,

2022, did not provide proof of compliance with her reunification goals,

including, inter alia, that she attended parenting, job, and housing training,

participated in, and completed, mental health and drug and alcohol treatment

programs,    obtained    domestic   violence    counseling,   underwent      drug

screenings, and maintained an active presence in the children’s lives. Rather,

when asked for proof of documentation about her participation in such

counseling and treatment programs, Mother failed to return telephone

inquiries or to provide documentation and contact information for the

providers. Moreover, Mother has only visited with the children two out of eight

times since the permanency hearing on March 10, 2022, and reportedly

continues to test positive for drug use. Some of Mother’s reunification goals

began as part of her SCP in October 2019.        Mother voluntarily placed the


                                     - 31 -
J-S37032-22



children with the children’s aunt and uncle in April 2020, because of, inter alia,

her underlying drug and alcohol problems, and the children were adjudicated

dependent in September 2020.        Mother’s reunification goals, as discussed

supra, have remained relatively the same for more than 18 months from the

time the children were adjudicated dependent until the termination hearing

on May 3, 2022. The children currently reside in a stable, loving home with

their aunt and uncle who provide them with safety, security, and love. While

in the care of the aunt and uncle, the children have maintained attendance at

school and daycare facilities and their medical and dental needs continue to

be met. We concur with the trial court, and the record supports, that a change

in the permanency goal to adoption is in the best interests of the children.

While Mother argues that such a change is “premature,” the record confirms

that Mother has not performed her parental duties and the children’s lives

simply cannot be put on hold in the hope that Mother may eventually summon

the ability to handle the responsibilities of parenting. Therefore, we conclude

that the trial court did not commit an error of law or abuse its discretion in

changing the children’s permanency goals to adoption.

      Decrees affirmed. Orders affirmed.




                                     - 32 -
J-S37032-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/6/2022




                          - 33 -